*519IT IS ORDERED that the license of Sharon A. Davison to practice law in Wisconsin is reinstated effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order Sharon Davison shall pay the Office of Lawyer Regulation the cost of these reinstatement proceedings now totaling $1835.22 as detailed in the OLR statement filed in this court. If these costs are not paid within the time specified and absent a showing to this court of her inability to pay the costs within that time, the license of Sharon A. Davison to practice law in this state shall remain suspended until further order of this court.
IT IS FURTHER ORDERED that the reinstatement of Sharon A. Davison's license to practice law in this state is subject to her compliance with the current CLE requirements as outlined above.